 

Exhibit 10.12

SECURITY AGREEMENT

(All Assets)

 

This Security Agreement (this “Agreement”) is made as of August 4, 2014 (the
“Effective Date”) by CallCopy, Inc. (f/k/a INCC Acquisition, Inc.), a Deleware
corporation (the “Guarantor”), and Zions First National Bank, a national banking
association (“Lender”), as an inducement to Lender to continue to loan monies to
inContact, Inc., a Delaware corporation (“Borrower”), pursuant to the terms and
conditions of the Loan Agreement referenced below.

Recitals

1.Lender has previously extended a loan to Borrower in the aggregate principal
amount of $23,000,000 (the “Existing Loan”), which is governed by that certain
Amended and Restated Loan Agreement dated April 30, 2012 by and between Borrower
and Lender, as amended by that certain First Amendment to Amended and Restated
Loan Agreement dated June 21, 2013 (collectively, and as may be further amended
or modified from time to time including pursuant to the terms and conditions of
the Second Amendment referenced below, the “Loan Agreement”).  The Existing Loan
is evidenced by that certain (i) Promissory Note (Term Loan) dated April 30,
2012 executed by Borrower in favor of Lender in the original principal amount of
$4,000,000, (ii) Promissory Note (Term Loan) dated June 21, 2013 executed by
Borrower in favor of Lender in the original principal amount of $4,000,000, and
(iii) Amended and Restated Promissory Note (Revolving Loan) dated April 30, 2012
executed by Borrower in favor of Lender in the maximum principal amount of
$15,000,000 (collectively, the “Existing Promissory Notes”), which Existing
Promissory Notes are secured by the Security Documents (as defined in the Loan
Agreement).

2.Lender and Borrower are entering into a Second Amendment to Amended and
Restated Loan Agreement dated as of the Effective Date (the “Second Amendment”)
pursuant to which, among other things, Lender has agreed to make an additional
term loan (the “New Term Loan”; the New Term Loan together with the Existing
Loan, collectively, the “Loan”) to Borrower evidenced by a Promissory Note in
the original principal amount of $4,000,000 (the “New Term Loan Note”; the New
Term Loan Note together with the “Existing Promissory Notes”, collectively, the
“Promissory Notes”).

3.Guarantor has agreed to guarantee the Loan and the obligations of Borrower
under the Loan Agreement pursuant to a Guarantee executed by Guarantor dated as
of the Effective Date (the “Guarantee”).

4.As a condition to entering into the Second Amendment, Lender requires that
Guarantor execute and deliver this Agreement.

Agreement

For good and valuable consideration, receipt of which is hereby acknowledged,
Guarantor and Lender hereby agree as follows:

1.Definitions.  Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meanings when used herein.  Terms defined in the
singular shall have the same meaning when used in the plural and vice
versa.  Terms defined in the Uniform Commercial Code which are used herein shall
have the meanings set forth in the Uniform Commercial Code, except as expressly
defined otherwise. As used herein, the term:

“Collateral” means the collateral described in Section 2, Grant of Security
Interest, below.

“Default Rate” means the default interest rate provided in the Promissory Notes.

“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys fees and legal expenses, (b) transportation and storage
costs, (c) advertising costs, (d) sale commissions, (e) sales tax and license
fees, (f) costs for improving or repairing any of the Collateral, and (g) costs
for preservation and protection of any of the Collateral.

“Permitted Encumbrances” means the following:  (a) Liens for taxes and
assessments not yet due and payable or, if due and payable, those being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained; (b) Liens created by the Loan Documents; (c) Liens
arising in the ordinary course of business (such as liens of carriers,
warehousemen,

 

--------------------------------------------------------------------------------

 

mechanics, materialmen, and landlords) and other similar liens imposed by law
for sums not yet due and payable or, if due and payable, those being contested
in good faith by appropriate proceedings and for which appropriate reserves are
maintained in accordance with Accounting Standards; (d) any Liens existing on
the date of this Security Agreement and set forth on Schedule A attached hereto;
(e) Liens (i) upon or in any equipment acquired or held by Guarantor to secure
the purchase price of such equipment or indebtedness (including capital leases)
incurred solely for the purpose of financing the acquisition of such equipment
or (ii) existing on such equipment at the time of its acquisition, provided that
the Lien is confined solely to the equipment so acquired, improvements thereon
and the Proceeds of such equipment; (f) leases or subleases and licenses or
sublicenses granted to others in the ordinary course of Borrower’s business; (g)
any right, title or interest of a licensor under a license; (h) Liens arising
from judgments, decrees or attachments that have been stayed or bonded within
fifteen (15) days after notice thereof; (i) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (j) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of setoff or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; (k) Liens in favor of a
depository bank or a securities intermediary pursuant to such depository bank’s
or securities intermediary’s customary customer account agreement; provided that
any such Liens shall at no time secure any indebtedness or obligations other
than customary fees and charges payable to such depository bank or securities
intermediary; (l) Liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligations, surety and appeal
bonds, government contracts, performance and return-of-money bonds, and other
obligations of like nature, in each case, in the ordinary course of business;
(m) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security; (n) Liens incurred in connection with the extension, renewal or
refinancing of indebtedness secured by Liens permitted under the preceding
clauses, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; (o)
other Liens authorized in writing by Lender; and (p) Liens under the Equipment
Line; provided that the aggregate of the outstanding principal balance owing on
any debt and the total outstanding lease payments allowed in clauses (e) and
(n), above, shall not exceed five hundred thousand dollars ($500,000.00) without
the prior consent of Lender.  

“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.

“USPTO” means the United States Patent and Trademark Office.

2.Grant of Security Interest.  Guarantor hereby grants to Lender a security
interest in all of the personal property of Guarantor, including, without
limitation, the following personal property of Guarantor, wherever located, now
owned or existing or hereafter acquired or created (the “Collateral”):

a.All inventory, all proceeds and products thereof and all additions and
accessions to, replacements of, insurance or condemnation proceeds of, and
documents covering any of the foregoing, all leases of any of the foregoing, and
all rents, revenues, issues, profits and proceeds arising from the sale, lease,
license, encumbrance, collection, or any other temporary or permanent
disposition of any of the foregoing or any interest therein (collectively, the
“Inventory”).

b.All accounts and all proceeds thereof (collectively, the “Accounts”).

c.All equipment and goods, all motor vehicles, all proceeds and products of the
foregoing and all additions and accessions to, replacements of, insurance or
condemnation proceeds of, and documents covering any of the foregoing, all
leases of any of the foregoing, and all rents, revenues, issues, profits and
proceeds arising from the sale, lease, license, encumbrance, collection, or any
other temporary or permanent disposition of any of the foregoing or any interest
therein  (collectively, the “Equipment”).

d.All general intangibles (including, without limitation, all contracts to which
Guarantor is a party) and all documentation and supporting information related
thereto, all rents, profits and issues thereof, and all proceeds thereof.

e.All of the following (collectively, the “Financial Obligations Collateral”):

i.Any and all promissory notes and instruments payable to or owing to Guarantor
or held by Guarantor;

ii.Any and all leases under which Guarantor is the lessor;

iii.Any and all chattel paper in favor of, owing to, or held by Guarantor,
including, without limitation, any and all conditional sale contracts or other
sales agreements, whether Guarantor is the original party or the assignee;

iv.Any and all security agreements, collateral and titles to motor vehicles
which secure any of the foregoing obligations; and

2

--------------------------------------------------------------------------------

 

v.All amendments, modifications, renewals, extensions, replacements, additions,
and accessions to the foregoing and all proceeds thereof.

f.All deposit accounts, including without limitation, all interest, dividends or
distributions accrued or to accrue thereon, whether or not due, and all proceeds
thereof.

g.All investment property, all interest, dividends or distributions accrued or
to accrue thereon, whether or not due, and all proceeds thereof.

h.All documents, all amendments, modifications, renewals, extensions,
replacements, additions, and accessions thereto, and all proceeds thereof.

i.All letter-of-credit rights, all amendments, modifications, renewals,
extensions, replacements, additions, and accessions thereto, and all proceeds
thereof.

j.All supporting obligations, all amendments, modifications, renewals,
extensions, replacements, additions, and accessions thereto, and all proceeds
thereof.

k.All “commercial tort claims”, as such term is defined in Section 9a-102(13) of
the Uniform Commercial Code.

l.All of the following (collectively, “Intellectual Property”):

i.All right, title and interest of Guarantor in and to provisional and
non-provisional patent applications and patents, including, without limitation,
all proceeds thereof (such as, by way of example, license royalties and proceeds
of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world, and all
reissues, divisions, substitutes, continuations, renewals, extensions, and
continuations-in-part thereof, and any foreign equivalents and improvements
thereof (collectively, the “Patents”);

ii.All right, title and interest of Guarantor in and to any registration or
application for registration of trademarks (other than any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed)) and service marks, unregistered trademarks and
service marks, trade dress, logos, designs, fictitious business names, any
business identifier and any other indicia of origin, including, without
limitation, all renewals thereof, all proceeds thereof (such as, by way of
example, license royalties and proceeds of infringement suits), the right to sue
for past, present and future infringements, and all rights corresponding thereto
throughout the world (collectively, the “Trademarks”), and the good will of the
business to which each of the Trademarks relates;

iii.All copyrights of Guarantor and all rights and interests of every kind of
Guarantor in copyrights and works protectible by copyright, copyright
registrations, applications for copyright registrations, unregistered
copyrights, and all renewals and extensions thereof, and in and to the
copyrights and rights and interests of every kind or nature in and to all works
based upon, incorporated in, derived from, incorporating or relating to any of
the foregoing or from which any of the foregoing is derived, and all proceeds
thereof (such as, by way of example, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, and all rights corresponding thereto throughout the world
(collectively, the “Copyrights”);

iv.All of Guarantor’s trade secrets and other proprietary information, and all
proceeds thereof (collectively, the “Trade Secrets”);

v.All right, title, and interest of Guarantor in, to and under license
agreements and contracts concerning Patents, Trademarks, Copyrights, and Trade
Secrets, all amendments, modifications, and replacements thereof, all royalties
and other amounts owing thereunder, and all proceeds thereof (collectively, the
“Licenses”); and

vi.All internet domain names and addresses of Guarantor and all proceeds
thereof.

m.To the extent not otherwise included, all proceeds, tort claims, insurance
claims, and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

Guarantor and Lender acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
Guarantor, regardless of when advances to Guarantor are actually made or when
the Collateral is created or acquired.

3

--------------------------------------------------------------------------------

 

3.Debts Secured.  The security interest granted by this Agreement shall secure
all of Guarantor’s present and future debts, obligations, and liabilities of
whatever nature to Lender, including, without limitation, (a)  the Guarantee and
all renewals, extensions, modifications and replacements thereof, (b) all
obligations of Guarantor arising from or relating to the Loan Documents,
including, without limitation, this Agreement, (c) advances of the same kind and
quality or relating to this transaction, (d) transactions in which the documents
evidencing the indebtedness refer to this grant of security interest as
providing security therefor, (e) all overdrafts on any account of Guarantor
maintained with Lender, now existing or hereafter arising, and (f) the Equipment
Line.

Guarantor and Lender expressly acknowledge their mutual intent that the security
interests created by this Agreement secure any and all present and future debts,
obligations, and liabilities of Guarantor to Lender without any limitation
whatsoever.

4.Location of Guarantor and Collateral.  Guarantor represents and warrants that:

a.Guarantor is a corporation organized under the laws of the State of Delaware.

b.The complete and exact name of Guarantor is CallCopy, Inc.

c.The organizational identification number, if any, assigned to Guarantor by
Guarantor’s State of organization is 5525362.

d.During the five (5) years preceding the date of this Agreement:

i.Guarantor has not been known by nor used any legal, fictitious or trade name,
except INCC Acquisition, Inc.;

ii.Guarantor has not changed its name in any respect, except from INCC
Acquisition, Inc. to CallCopy, Inc. on 5/6/14;

iii.Guarantor has not been the surviving entity of a merger or consolidation
other than on 5/6/14 another company by the name of CallCopy, Inc. was merged
into INCC Acquisition, Inc.; and

iv.Guarantor has not acquired all or substantially all of the assets of any
person or entity, except as disclosed on Schedule B.

e.Guarantor’s chief executive office is located at 7730 South Union Park Avenue
,Suite 500, Salt Lake City, UT 84047.

f.Guarantor’s place of business is located at 555 S. Front St., Columbus, OH
43215.

g.Guarantor has no Intellectual Property except as disclosed on Schedule C.

h.The Inventory of Guarantor is kept at the following locations and no
others:  at 555 S. Front St., Columbus, OH 43215.

The Equipment is located in the State(s) of Ohio other than temporary (not to
exceed three months) uses outside such State(s) in the ordinary course of
Guarantor’s business, will not be removed from such State(s) without the prior
written consent of Lender.

Guarantor agrees that it will not change its State of organization, name, or any
of the above locations or create any new locations for such matters without
giving Lender at least thirty (30) days prior written notice thereof.

5.Representations and Warranties Concerning Collateral.  Guarantor represents
and warrants that:

a.Guarantor is the sole owner of the Collateral.

b.The Collateral is not subject to any Lien whatsoever except Permitted
Encumbrances.

c.The Accounts and Financial Obligations Collateral, if any, are each a bona
fide obligation of the obligor identified therein for the amount identified in
the records of Guarantor, except for normal and customary disputes which arise
in the ordinary course of business and which do not affect a material portion of
the Accounts and Financial Obligations Collateral.

4

--------------------------------------------------------------------------------

 

d.There are no defenses or setoffs to payment of the Accounts and Financial
Obligations Collateral, if any, which can be asserted by way of defense or
counterclaim against  Guarantor or Lender, except for normal and customary
disputes which arise in the ordinary course of business and which do not affect
a material portion of the Accounts and Financial Obligations Collateral.

e.There is presently no default or delinquency in any payment of the Accounts
and Financial Obligations Collateral, if any, except for any default or
delinquency which has been reserved against by Guarantor in accordance with
generally accepted accounting principles and the Accounts and Financial
Obligations Collateral will be timely paid in full by the obligors, except for
normal and customary disputes which arise in the ordinary course of business and
which do not affect a material portion of the Accounts and Financial Obligations
Collateral.

f.Guarantor has no knowledge of any fact or circumstance which would materially
impair the ability of any obligor on the Accounts and Financial Obligations
Collateral, if any, to timely perform its obligations thereunder, except those
which arise in the ordinary course of business and which do not affect a
material portion of the Accounts and Financial Obligations Collateral.

g.Any services performed or goods sold giving rise to the Accounts and Financial
Obligations Collateral, if any, have been rendered or sold in compliance with
applicable laws, ordinances, rules, and regulations and in the ordinary course
of Guarantor’s business.

h.There have been no extensions, modifications, or other agreements relating to
payment of the Accounts and Financial Obligations Collateral, if any, except
those granted in the ordinary course of business and which do not affect a
material portion of the Accounts and Financial Obligations Collateral.

6.Covenants Concerning Collateral.  Guarantor covenants that:

a.Guarantor will keep the Collateral free and clear of any and all Liens, except
Permitted Encumbrances.

b.Guarantor hereby authorizes Lender at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto concerning the Collateral,
including, without limitation, those that (i) indicate the Collateral (A) as all
assets of Guarantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article
9a of the Uniform Commercial Code, or (B) as being of an equal or lesser scope
or with greater detail, and (ii) provide any other information required by part
5 of Article 9a of the Uniform Commercial Code, for the sufficiency or filing
office acceptance of any financing statement or amendment, including, in the
case of a financing statement filed as a fixture filing or indicating Collateral
as as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Guarantor agrees to furnish any such
information to Lender promptly upon Lender’s request. Guarantor also ratifies
its authorization for Lender to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.  

c.Guarantor will execute and deliver any documents (properly endorsed, if
necessary) reasonably requested by Lender for perfection or enforcement of any
security interest or lien, give good faith, diligent cooperation to Lender, and
perform such other acts reasonably requested by Lender for perfection and
enforcement of any security interest or lien, including, without limitation,
obtaining control for purposes of perfection with respect to Collateral
consisting of deposit accounts, investment property, letter-of-credit rights,
and electronic chattel paper.  Lender is authorized to file, record, or
otherwise utilize such documents as it deems necessary to perfect and/or enforce
any security interest or lien granted hereunder.

d.Guarantor shall keep the Equipment in good repair, ordinary wear and tear and
obsolescence excepted, and be responsible for any loss or damage to the
Equipment.  Guarantor shall pay when due all taxes, license fees and other
charges on the Equipment.  Guarantor shall not sell, misuse, conceal, or in any
way dispose of the Equipment (except for sales or transfers of worn-out,
obsolete or surplus Equipment (each as determined by the Guarantor in its
reasonable judgment)) or permit it to be used unlawfully or for hire or contrary
to the provisions of any insurance coverage.  Risk of loss of the Equipment
shall be on Guarantor at all times unless Lender takes possession of the
Equipment.  Loss of or damage to the Equipment or any part thereof shall not
release Guarantor from any of the obligations secured by the Equipment.  Lender
or its representatives may, at any time and from time to time, enter any
premises where the Equipment is located and inspect, audit and check the
Equipment.

e.Guarantor agrees to insure the Equipment, at Guarantor’s expense, against
loss, damage, theft, and such other risks as Lender may request to the full
insurable value thereof with insurance companies and policies satisfactory to
Lender.  Proceeds from such insurance shall be payable to Lender as its interest
may appear, shall name Lender as an additional insured and as a loss payee, and
such policies shall provide for a minimum ten days written cancellation notice
to Lender.  Upon request, policies or certificates attesting to such coverage
shall be delivered to Lender.  Insurance proceeds may be applied by Lender
toward payment of any obligation secured by this Agreement, whether or not due,
in such order of application as Lender may elect.

5

--------------------------------------------------------------------------------

 

f.Guarantor agrees to insure the Inventory, at Guarantor’s expense, against
loss, damage, theft, and such other risks as Lender may request to the full
insurable value thereof with insurance companies and policies satisfactory to
Lender.  Proceeds from such insurance shall be payable to Lender as its interest
may appear, shall name Lender as an additional insured and as a loss payee, and
such policies shall provide for a minimum ten days written cancellation notice
to Lender.  Upon request, policies or certificates attesting to such coverage
shall be delivered to Lender.  Insurance proceeds may be applied by Lender
toward payment of any obligation secured by this Agreement, whether or not due,
in such order of application as Lender may elect.

g.Guarantor shall submit to Lender reports as to the Collateral, at such times
and in such form as Lender may reasonably request.  Guarantor will at all times
keep accurate and complete records of the Collateral.  Lender or its
representatives may, at any time and from time to time, enter any premises where
the Collateral and/or the records pertaining to the Collateral are located and
inspect, inventory, audit, check, copy, and otherwise review the Collateral and
the records concerning the Collateral.

h.So long as no Event of Default exists, Guarantor shall have the right to sell
or otherwise dispose of the Inventory in the ordinary course of business.  No
other disposition of the Inventory may be made without the prior written consent
of Lender.

i.At any time an Event of Default exists, all proceeds from the sale or other
disposition of the Inventory, and all collections and other proceeds from the
Accounts and Financial Obligations Collateral, if any, shall be deposited into
an account designated by Lender (the “Cash Collateral Account”), which account
shall be under the sole and exclusive control of Lender.  Such proceeds and
collections shall not be commingled with any other funds and shall be promptly
and directly deposited into such account in the form in which received by
Guarantor.  Such proceeds and collections shall not be deposited in any other
account and said Cash Collateral Account shall contain no funds other than such
proceeds and collections.  All or any portion of the funds on deposit in said
Cash Collateral Account may, in the sole discretion of Lender, be applied from
time to time as Lender elects to payment of obligations secured by this
Agreement or Lender may elect to turn over to Guarantor, from time to time, all
or any portion of such funds.

j.Guarantor agrees to use diligent and good faith efforts to collect the
Accounts and Financial Obligations Collateral, if any.  At any time an Event of
Default exists, Guarantor is authorized to collect any Accounts and Financial
Obligations Collateral in a commercially reasonable manner.  Lender, in its
discretion, may terminate such authority at any time whereupon Lender is
authorized by Guarantor, without further act, to notify any and all account
debtors and obligors to make payment thereon directly to Lender, and to take
possession of all proceeds from the Accounts and Financial Obligations
Collateral, and to take any action which Guarantor might or could take to
collect the Accounts and Financial Obligations Collateral, including the right
to make any compromise, discharge, or extension.  At any time an Event of
Default exists, upon request of Lender, Guarantor agrees to execute and deliver
to Lender a notice to the account debtors and obligors instructing said account
debtors and obligors to pay Lender.  At any time an Event of Default exists,
Guarantor further agrees to execute and deliver to Lender all other notices and
similar documents requested by Lender to facilitate collection of the Accounts
and Financial Obligations Collateral.

k.All costs of collection of the Accounts and Financial Obligations Collateral,
if any, including attorneys fees and legal expenses, shall be borne solely by
Guarantor, whether such costs are incurred by or for Guarantor or Lender.  In
the event Lender elects to undertake direct collection of the Accounts and
Financial Obligations Collateral,  Guarantor agrees to deliver to Lender, if so
requested, all books, records, and documents in  Guarantor’s possession or under
its control as may relate to the Accounts and Financial Obligations Collateral
or as may be helpful to facilitate such collection.  Lender shall have no
obligation to cause an attorneys demand letter to be sent, to file any lawsuit,
or to take any other legal action in collection of the Accounts and Financial
Obligations Collateral.  It is agreed that collection of the Accounts and
Financial Obligations Collateral in a commercially reasonable manner does not
require that any such legal action be taken.

l.Guarantor does hereby make, constitute, and appoint Lender and its designees
as Guarantor’s true and lawful attorney in fact, with full power of
substitution, such power to be exercised in the following manner (and in the
cases of clauses (1) though (4), only during the existence of an Event of
Default):  (1) Lender may receive and open all mail addressed to Guarantor and
remove therefrom any payments of the Accounts and Financial Obligations
Collateral, if any; (2) Lender may cause mail relating to the Accounts and
Financial Obligations Collateral to be delivered to a designated address of
Lender where Lender may open all such mail and remove therefrom any payments of
the Accounts and Financial Obligations Collateral; (3) Lender may
endorse  Guarantor’s name upon notes, checks, acceptances, drafts, money orders,
or other forms of payment of the Accounts and Financial Obligations Collateral;
(4) Lender may settle or adjust disputes or claims in respect to the Accounts
and Financial Obligations Collateral for amounts and upon such terms as Lender,
in its sole discretion and in good faith, deems to be advisable, in such case
crediting Guarantor with only the proceeds received and collected by Lender
after deduction of Lender’s costs, including reasonable attorneys fees and legal
expenses; and (5) Lender may do any and all other things necessary or proper to
carry out the intent of this Agreement and to perfect and protect the liens and
rights of Lender created under this Agreement.

m.Immediately upon request, Guarantor shall endorse and deliver to Lender all
instruments and chattel paper, if any, which are Collateral.  Upon creation of
any instruments or chattel paper in the future, immediately upon creation
Guarantor shall endorse and deliver the instruments and chattel paper to Lender.

6

--------------------------------------------------------------------------------

 

n.Guarantor shall, immediately upon obtaining knowledge thereof, report to
Lender in writing any default on any item of Financial Obligations Collateral,
any material claim or dispute asserted by any obligor on any item of that
Collateral, and any other material matters that may affect the value,
enforceability or collectability of any of that Collateral.

o.Guarantor shall promptly, and in any event within ten Banking Business Days
after the same is acquired by it, notify Lender of any commercial tort claim (as
such term is defined in the Uniform Commercial Code) acquired by it, which
notice shall, unless otherwise consented to by Lender, (i) set forth in
reasonable detail the basis for and nature of such commercial tort claim, and
(ii) include the express grant by Guarantor to Lender of a security interest in
such commercial tort claim and the proceeds thereof. In the event that such
notice does not include such grant of a security interest, the sending thereof
by Guarantor to Lender shall be deemed to constitute such grant to Lender. Upon
the sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included herein.

p.Guarantor shall not, without Lender’s written consent, make any material
settlement, compromise or adjustment of any item of Financial Obligations
Collateral or grant any material discounts, extensions, allowances or credits
thereon, except in the ordinary course of Guarantor’s business.

7.Intellectual Property.

a.Guarantor will use commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of Lender of
any License held by Guarantor, other than in respect of Licenses for standard
items used in the ordinary course of business (including Licenses to use basic
computer software packages) and to enforce the security interests granted
hereunder.

b.Guarantor shall notify Lender immediately if Guarantor knows or has reason to
know that any application or registration relating to any material Trademark,
Patent or Copyright (now or hereafter existing) owned by Guarantor may become
abandoned or dedicated, or of any adverse determination or material adverse
development (including the institution of, or any such determination or
development in, any proceeding in the USPTO, the United States Copyright Office
or any court) regarding Guarantor’s ownership of any Patent Trademark or
Copyright, its right to register the same, or to keep and maintain the same.

c.To the extent Guarantor, either directly or through any agent, employee,
licensee or designee, intends to file an application for the registration of any
Trademark, Patent or Copyright with the USPTO, the United States Copyright
Office or any similar office or agency, Guarantor shall give Lender prior
written notice thereof, and, upon request of Lender, Guarantor shall execute and
deliver any and all security agreements as Lender may reasonably request to
evidence Lender’s first priority security interest on such Patent, Trademark or
Copyright, and the general intangibles of Guarantor relating thereto or
represented thereby.

d.Guarantor shall take all actions necessary or reasonably requested by Lender
to maintain and pursue each application, to obtain the relevant registration and
to maintain the registration of each of its Patents, Trademarks and Copyrights
(now or hereafter existing), including the filing of responses to Office Action
and filings of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.

e.Guarantor shall, unless Guarantor shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, promptly take reasonable measures to enforce such Patent, Trademark
or Copyright against the infringement, misappropriation or dilution thereof.
Such an obligation shall allow Guarantor a reasonable time to pursue settlement,
licensing, or other similar resolution. Absent a resolution within a reasonable
amount of time, Guarantor shall sue to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Lender shall reasonably deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright. In the event that Guarantor institutes suit
because any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, Guarantor shall
comply with Section 6(o).

f.Guarantor represents and warrants that Guarantor owns all right, title and
interest to the Intellectual Property and has not granted any other third party
to take any ownership or security interest therein.

8.Patent and Trademark Security Agreements. With respect to the Intellectual
Property in existence on the date hereof, Guarantor, to the extent applicable,
shall execute and deliver to Lender a Patent Security Agreement and a Trademark
Security Agreement, each in form and content satisfactory to Lender in its sole
and absolute discretion, memorializing that Guarantor is granting to Lender
security interests in certain Collateral consisting of patents and patent
rights, copyrights, trademarks, service marks and trademark and service mark
rights, together with the goodwill appurtenant thereto. If required by Lender,
Guarantor shall execute and deliver to Lender additional Patent Security
Agreements and Trademark Security Agreements within ten Banking Business Days of
receipt of same from Lender, each in form and content satisfactory to Lender in
its sole and absolute discretion, memorializing that Guarantor is granting to
Lender security interests in certain Collateral consisting of new patents and
patent rights, copyrights, trademarks, service marks and trademark and service
mark rights, together with the goodwill appurtenant thereto. The provisions of

7

--------------------------------------------------------------------------------

 

any Patent Security Agreement and Trademark Security Agreement are supplemental
to the provisions of this Agreement, and nothing contained in any of the Patent
Security Agreement and Trademark Security Agreement shall derogate from any of
the rights or remedies of Lender hereunder. Neither the delivery of, nor
anything contained in, any Patent Security Agreement and Trademark Security
Agreement shall be deemed to prevent or postpone the time of attachment or
perfection of any security interest in such Collateral created hereby.

9.Right to Perform for Guarantor.  Lender may, in its sole discretion and
without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral, perform any duty or
obligation of Guarantor, pay filing, recording, insurance and other charges
payable by Guarantor, or provide insurance as provided herein if Guarantor fails
to do so.  Any such payments advanced by Lender shall be repaid by Guarantor
upon demand, together with interest thereon from the date of the advance until
repaid, both before and after judgment, at the Default Rate.

10.Default.  Time is of the essence of this Agreement.  The occurrence of any
Event of Default shall constitute a default under this Agreement.

No course of dealing or any delay or failure to assert any Event of Default
shall constitute a waiver of that Event of Default or of any prior or subsequent
Event of Default.

11.Remedies.  Upon the occurrence of an Event of Default, Lender shall have the
following rights and remedies, in addition to all other rights and remedies
existing at law, in equity, or by statute or provided in the Loan Documents:

a.Lender shall have all the rights and remedies available under the Uniform
Commercial Code;

b.Lender shall have the right to enter upon any premises where the Collateral or
records relating thereto may be and take possession of the Collateral and such
records;

c.Upon request of Lender, Guarantor shall, at the expense of Guarantor, assemble
the Collateral and records relating thereto at a place designated by Lender and
tender the Collateral and such records to Lender;

d.Without notice to Guarantor, Lender may obtain the appointment of a receiver
of the business, property and assets of Guarantor and Guarantor hereby consents
to the appointment of Lender or such person as Lender may designate as such
receiver; and

e.Lender may sell, lease or otherwise dispose of any or all of the Collateral
and, after deducting the Liquidation Costs, apply the remainder to pay, or to
hold as a reserve against, the obligations secured by this Agreement.

Guarantor shall be liable for all deficiencies owing on any obligations secured
by this Agreement after liquidation of the Collateral.   Lender shall not have
any obligation to clean-up or otherwise prepare any Collateral for sale, lease,
or other disposition.

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Lender might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.  No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.

Upon the occurrence of any Event of Default, Guarantor agrees to pay all costs
and expenses, including reasonable attorneys fees and legal expenses, incurred
by or on behalf of Lender in enforcing, or exercising any remedies under, this
Agreement, and any other rights and remedies.  Additionally, Guarantor agrees to
pay all Liquidation Costs.  Any and all such costs, expenses, and Liquidation
Costs shall be payable by Guarantor upon demand, together with interest thereon
from the date of the advance until repaid, both before and after judgment, at
the Default Rate.

Regardless of the occurrence of any Event of Default, Guarantor agrees to pay
all expenses, including reasonable attorneys fees and legal expenses, incurred
by Lender in any bankruptcy proceedings of any type involving Guarantor, the
Collateral, or this Agreement, including, without limitation, expenses incurred
in modifying or lifting the automatic stay, determining adequate protection, use
of cash collateral, or relating to any plan of reorganization.

12.Notices.  All notices or demands by any party hereto shall be in writing and
shall be sent as provided in the Loan Agreement.

8

--------------------------------------------------------------------------------

 

13.Indemnification.  Guarantor shall indemnify Lender for any and all claims and
liabilities, and for damages which may be awarded or incurred by Lender, and for
all reasonable attorneys fees, legal expenses, and other out-of-pocket expenses
incurred in defending such claims, arising from or related in any manner to the
negotiation, execution, or performance by Lender of this Agreement, but
excluding any such claims based upon breach or default by Lender or gross
negligence or willful misconduct of Lender.

Lender shall have the sole and complete control of the defense of any such
claims.  Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

14.General.  This Agreement is made for the sole and exclusive benefit of
Guarantor and Lender and is not intended to benefit any third party.  No such
third party may claim any right or benefit or seek to enforce any term or
provision of this Agreement.

In recognition of Lender’s right to have all its attorneys fees and expenses
incurred in connection with this Agreement secured by the Collateral,
notwithstanding payment in full of the obligations secured by the Collateral,
Lender shall not be required to release, reconvey, or terminate any security
interest in the Collateral unless and until Guarantor and all Guarantors have
executed and delivered to Lender general releases in form and substance
satisfactory to Lender.

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrower or any Guarantor for consequential
damages arising from or relating to any breach of contract, tort, or other wrong
in connection with or relating to this Agreement or the Collateral.

If the incurring of any debt by Guarantor or the payment of any money or
transfer of property to Lender by or on behalf of Guarantor or any Guarantor
should for any reason subsequently be determined to be “voidable” or “avoidable”
in whole or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower and any Guarantor, and each of them,
and this Agreement, shall automatically be revived, reinstated and restored and
shall exist as though the voidable transfers had never been made.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

All references in this Agreement to the singular shall be deemed to include the
plural if the context so requires and vice versa.  References in the collective
or conjunctive shall also include the disjunctive unless the context otherwise
clearly requires a different interpretation.

All agreements, representations, warranties and covenants made by Guarantor
shall survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Lender contemplated by this Agreement is outstanding and
unpaid, notwithstanding any termination of this Agreement.  All agreements,
representations, warranties and covenants in this Agreement shall bind the party
making the same and its heirs and successors, and shall be to the benefit of and
be enforceable by each party for whom made and their respective heirs,
successors and assigns.

This Agreement, together with the Loan Documents, constitute the entire
agreement between Guarantor and Lender as to the subject matter hereof and may
not be altered or amended except by written agreement signed by Guarantor and
Lender.  All other prior and contemporaneous agreements, arrangements, and
understandings between the parties hereto as to the subject matter hereof are,
except as otherwise expressly provided herein, rescinded.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.
Receipt by Lender of an executed copy of this Agreement by facsimile or
electronic mail shall constitute conclusive evidence of execution and delivery
of this Agreement by the signatory thereto.

[Signature Pages Follows]

 

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and becomes effective as of
the Effective Date.

 

Lender:

Guarantor:

Zions First National Bank

CallCopy, Inc.

By:

 

 

By:

 

Name:

Thomas C. Etzel

 

Name:

 

Title:

Senior Vice President

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

Liens existing as of the Effective Date (which are substantially complete and
accurate as of the date of this Security Agreement):

 

Debtor

UCC File No.

Original File Date

Status

Secured Party

CallCopy, Inc.

OH00149017023

3/28/11

Current

Dell Financial Services L.L.C. Mail Stop-PS2DF-23 One Dell Way Round Rock, TX
78682

CallCopy, Inc.

2011 4803667

12/14/11

Current

Dell Financial Services L.L.C. Mail Stop-PS2DF-23 One Dell Way Round Rock, TX
78682

CallCopy, Inc.

2013 1213330

3/30/13

Current

Dell Financial Services L.L.C. Mail Stop-PS2DF-23 One Dell Way Round Rock, TX
78682

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule B

Acquisitions of all or substantially all of the assets of any entity during the
five (5) years preceding the date of this Agreement:

 

Date

 

Equity or assets

 

5/6/14

 

 

CallCopy, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule C

 

Trademark

Applicant / Registrant

Jurisdiction

Registration / Serial Number

Filing Date / Registration Date

Prosecution Status

CallCopy

CallCopy, Inc.

USPTO

3,448,956

Registered June 17, 2008

Declaration of Use and Incontestability by June 17, 2014

CC: Discover

CallCopy, Inc.

USPTO

3,448,957

Registered June 17, 2008

Declaration of Use and Incontestability by June 17, 2014

Essential

CallCopy, Inc.

USPTO

3,802,685

Registered June 15, 2010

Registered.

 

Trade Name

Registrant

Jurisdiction

Number

Filing Date / Effective Date

Uptivity

CallCopy, Inc.

Ohio

2218822

July 31, 2013

 

Copyright

Registration

Recorded Date

CallCopy software

TXu 1-167-832

January 11, 2012

 

 